Case 18-00580        Doc 42     Filed 04/16/19     Entered 04/16/19 13:58:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00580
         Augustine Morgan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/09/2018.

         2) The plan was confirmed on 02/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/09/2018.

         5) The case was Dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00580             Doc 42         Filed 04/16/19      Entered 04/16/19 13:58:14                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $8,437.50
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $8,437.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,012.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $379.65
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,391.65

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AAFCU                                     Unsecured           0.00           NA              NA            0.00       0.00
 Acs/us Bank                               Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured         551.00        540.74          540.74          35.82       0.00
 American InfoSource LP as agent for       Unsecured           0.00        531.26          531.26          35.19       0.00
 AT&T                                      Unsecured         976.00           NA              NA            0.00       0.00
 Cda/Pontiac                               Unsecured         814.00           NA              NA            0.00       0.00
 CES/US BANK                               Unsecured           0.00           NA              NA            0.00       0.00
 CITI AUTO                                 Unsecured           0.00           NA              NA            0.00       0.00
 Citi/Stdnt Ln Rsrc Cnt                    Unsecured           0.00           NA              NA            0.00       0.00
 CITIBANK STU                              Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         787.00      1,160.33        1,160.33          76.86       0.00
 CNS Port Svc                              Unsecured           0.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured           0.00      1,405.45        1,405.45          93.09       0.00
 Credit Acceptance Corp                    Unsecured     14,356.00       7,813.00        7,813.00        517.52        0.00
 Credit Acceptance Corp                    Unsecured           0.00           NA              NA            0.00       0.00
 Department Of Education                   Unsecured     48,140.00     53,738.63        53,738.63           0.00       0.00
 Dept Of Education/Neln                    Unsecured           0.00           NA              NA            0.00       0.00
 DirecTV                                   Unsecured         661.00           NA              NA            0.00       0.00
 ECast Settlement Corp                     Unsecured     19,710.00     19,580.30        19,580.30      1,296.96        0.00
 FED LOAN SERV                             Unsecured      4,069.00            NA              NA            0.00       0.00
 GRT AMER FIN                              Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority      32,494.00            NA              NA            0.00       0.00
 Illinois Dept of Human Services           Unsecured     32,493.81            NA              NA            0.00       0.00
 IRS                                       Priority       3,000.00            NA              NA            0.00       0.00
 Kay Jewelers                              Unsecured           0.00           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured      1,772.00       1,771.18        1,771.18        117.32        0.00
 Montgomery Ward                           Unsecured           0.00        220.00          220.00          14.57       0.00
 Peoples Energy Corp                       Unsecured      1,300.00       2,055.53        2,055.53        136.15        0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         608.36        608.36          608.36          40.30       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-00580              Doc 42   Filed 04/16/19    Entered 04/16/19 13:58:14               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates      Unsecured         403.00        400.36        400.36          26.52        0.00
 Quantum3 Group                     Unsecured      4,608.00            NA            NA            0.00        0.00
 Rent A Center                      Secured             0.00           NA            NA            0.00        0.00
 Santander Consumer USA Inc         Unsecured           0.00      1,351.21      1,351.21          89.50        0.00
 Spencer Law Group                  Unsecured           0.00    21,561.97     21,561.97       1,428.22         0.00
 SYNCB/JCP                          Unsecured           0.00           NA            NA            0.00        0.00
 Tidewater Finance Company          Unsecured      1,849.00       2,080.79      2,080.79        137.83         0.00
 US DEPT OF ED/GLELSI               Unsecured           0.00           NA            NA            0.00        0.00
 Webbank-Fingerhut                  Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                $0.00                $0.00
       Mortgage Arrearage                                        $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                   $0.00                $0.00                $0.00
       All Other Secured                                         $0.00                $0.00                $0.00
 TOTAL SECURED:                                                  $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                $0.00
        All Other Priority                                       $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $114,819.11           $4,045.85                  $0.00


 Disbursements:

           Expenses of Administration                             $4,391.65
           Disbursements to Creditors                             $4,045.85

 TOTAL DISBURSEMENTS :                                                                             $8,437.50




UST Form 101-13-FR-S (9/1/2009)
Case 18-00580        Doc 42      Filed 04/16/19     Entered 04/16/19 13:58:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
